Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the remarks filed on 09/14/2022. Claims 1-20 are pending and have been examined.
In response to the remarks filed on 09/14/2022, the 35 U.S.C. 103 rejection to claims 1-20 made in the previous Office Action have been withdrawn.

Claim Interpretation
“computer readable storage medium” in claims 16-20 are interpreted as “non-transitory computer readable storage medium” in view of [0078], which recites “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to a computer implemented method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a computer implemented method for intelligent generation and organization of user manuals. Each of the following limitation(s):    
selecting a program for which to generate a user manual; 
determining… a set of operations and a set of windows, wherein the set of operations and the set of windows are functions of the program; 
generating… a plurality of tasks, wherein a first task includes a first operation from the set of operations, the first operation being performed on a first window from the set of windows; 
determining… an order to organize the plurality of tasks; 
calculating… a level score for the first operation of the first window for the first task; 
assembling the user manual, wherein the user manual comprises the plurality of tasks in the order and the first operation of the first task is at a level based on the level score; and 

as drafted, claim 1 is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) and mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses selecting a program for which to generate a user manual (corresponds to evaluation and judgement). Further, the claim encompasses determining… a set of operations and a set of windows, wherein the set of operations and the set of windows are functions of the program (corresponds to evaluation). Further, the claim encompasses generating… a plurality of tasks, wherein a first task includes a first operation from the set of operations, the first operation being performed on a first window from the set of windows (corresponds to evaluation and judgement). Further, the claim encompasses determining… an order to organize the plurality of tasks (corresponds to evaluation). Further, the claim encompasses calculating… a level score for the first operation of the first window for the first task (corresponds to mathematical calculation). Further, the claim encompasses assembling the user manual, wherein the user manual comprises the plurality of tasks in the order and the first operation of the first task is at a level based on the level score (corresponds to evaluation and judgement). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “by a processor”, “by the first model in association with the program”, “by the first model”, and “computer-implemented”, as drafted, amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Further, the limitations of “receiving… a first set of training data into a first neural network” and “outputting the user manual”, as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the additional element of “training a first model with the first set of training data” as drafted, is reciting insignificant extra-solution activity because it is nominally or tangentially related to the claimed invention and does not integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) amounts to no more than mere instructions to apply the exception. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “receiving… a first set of training data into a first neural network” is considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Therefore, these additional elements do not amount to significantly more. The insignificant extra-solution activity of “outputting the user manual” is considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Presenting offers and gathering statistics”. Therefore, these additional elements do not amount to significantly more. Finally, the insignificant extra-solution activity of “training a first model with the first set of training data” is well-understood, routine, and conventional. MPEP 2106.05(d) notes that “[a] factual determination is required to support conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F/3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). Munro et al. (US 20160162456 A1), Para. [0163], “Conventional machine learning techniques produce models which attempt to closely match their training data. For example, in a set of documents about “Bill Clinton” that each have associated annotations imputing “positive” or “negative” sentiment, a small subset of such documents may be found to also discuss “Kenneth Starr,” with an overwhelming percentage of this subset imputed as conveying “negative” sentiment. In such a case, a conventional model training process may learn to interpret “Kenneth Starr” as strongly conveying “negative” sentiment, although this learned interpretation is an artifact of limited training examples rather than an actual conveyance of “negative” sentiment; such a case is known to those with skill in the art as an example of “over-fitting”” teaches a model training process as being conventional. The claim is not patentable.
Regarding claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 2 is directed to a computer implemented method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a computer implemented method for intelligent generation and organization of user manuals. Each of the following limitation(s):    
… to identify the set of operations in the program
… to identify the set of windows 

as drafted, claim 2 is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses… to identify the set of operations in the program. Further, the claim encompasses… to identify the set of windows (corresponds to evaluation). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “by a processor”, “by the first model in association with the program”, “by the first model”, and “computer-implemented”, as drafted, amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Further, the limitations of “receiving… a first set of training data into a first neural network” and “outputting the user manual”, as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the additional element of “training a first model with the first set of training data”, “wherein the first model is trained”, and “training a second model, wherein the second model is trained by a second set of training data, wherein the second model is trained” as drafted, is reciting insignificant extra-solution activity because it is nominally or tangentially related to the claimed invention and does not integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) amounts to no more than mere instructions to apply the exception. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “receiving… a first set of training data into a first neural network” is considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Therefore, these additional elements do not amount to significantly more. The insignificant extra-solution activity of “outputting the user manual” is considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Presenting offers and gathering statistics”. Therefore, these additional elements do not amount to significantly more. Finally, the insignificant extra-solution activity of “training a first model with the first set of training data”, “wherein the first model is trained”, and “training a second model, wherein the second model is trained by a second set of training data, wherein the second model is trained” is well-understood, routine, and conventional. MPEP 2106.05(d) notes that “[a] factual determination is required to support conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F/3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). Munro et al. (US 20160162456 A1), Para. [0163], “Conventional machine learning techniques produce models which attempt to closely match their training data. For example, in a set of documents about “Bill Clinton” that each have associated annotations imputing “positive” or “negative” sentiment, a small subset of such documents may be found to also discuss “Kenneth Starr,” with an overwhelming percentage of this subset imputed as conveying “negative” sentiment. In such a case, a conventional model training process may learn to interpret “Kenneth Starr” as strongly conveying “negative” sentiment, although this learned interpretation is an artifact of limited training examples rather than an actual conveyance of “negative” sentiment; such a case is known to those with skill in the art as an example of “over-fitting”” teaches a model training process as being conventional. The claim is not patentable.
Regarding claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 3 is directed to a computer implemented method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a computer implemented method for intelligent generation and organization of user manuals. Each of the following limitation(s):    
… to determine the order for the plurality of tasks and 
to calculate the level score for the first operation 

as drafted, claim 3 is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) and mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses … to determine the order for the plurality of tasks (corresponds to evaluation). Further, the claim encompasses to calculate the level score for the first operation (mathematical calculations). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “by a processor”, “by the first model in association with the program”, “by the first model”, and “computer-implemented”, as drafted, amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Further, the limitations of “receiving… a first set of training data into a first neural network” and “outputting the user manual”, as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the additional element of “training a first model with the first set of training data”, “wherein the first model is trained”, “training a second model, wherein the second model is trained by a second set of training data, wherein the second model is trained”, and “training a third model, wherein the third model is trained by a third set of training data, wherein the third model is trained” as drafted, is reciting insignificant extra-solution activity because it is nominally or tangentially related to the claimed invention and does not integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) amounts to no more than mere instructions to apply the exception. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “receiving… a first set of training data into a first neural network” is considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Therefore, these additional elements do not amount to significantly more. The insignificant extra-solution activity of “outputting the user manual” is considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Presenting offers and gathering statistics”. Therefore, these additional elements do not amount to significantly more. Finally, the insignificant extra-solution activity of “training a first model with the first set of training data”, “wherein the first model is trained”, “training a second model, wherein the second model is trained by a second set of training data, wherein the second model is trained”, and “training a third model, wherein the third model is trained by a third set of training data, wherein the third model is trained” is well-understood, routine, and conventional. MPEP 2106.05(d) notes that “[a] factual determination is required to support conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F/3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). Munro et al. (US 20160162456 A1), Para. [0163], “Conventional machine learning techniques produce models which attempt to closely match their training data. For example, in a set of documents about “Bill Clinton” that each have associated annotations imputing “positive” or “negative” sentiment, a small subset of such documents may be found to also discuss “Kenneth Starr,” with an overwhelming percentage of this subset imputed as conveying “negative” sentiment. In such a case, a conventional model training process may learn to interpret “Kenneth Starr” as strongly conveying “negative” sentiment, although this learned interpretation is an artifact of limited training examples rather than an actual conveyance of “negative” sentiment; such a case is known to those with skill in the art as an example of “over-fitting”” teaches a model training process as being conventional. The claim is not patentable.
Regarding claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 4 is directed to a computer implemented method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a computer implemented method for intelligent generation and organization of user manuals. Each of the following limitation(s):    
… to identify the set of operations in the program 

as drafted, claim 4 is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses… to identify the set of operations in the program (corresponds to evaluation). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “by a processor”, “by the first model in association with the program”, “by the first model”, and “computer-implemented”, as drafted, amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Further, the limitations of “receiving… a first set of training data into a first neural network” and “outputting the user manual”, as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the additional element of “training a first model with the first set of training data” and “wherein the first model is trained” as drafted, is reciting insignificant extra-solution activity because it is nominally or tangentially related to the claimed invention and does not integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) amounts to no more than mere instructions to apply the exception. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “receiving… a first set of training data into a first neural network” is considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Therefore, these additional elements do not amount to significantly more. The insignificant extra-solution activity of “outputting the user manual” is considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Presenting offers and gathering statistics”. Therefore, these additional elements do not amount to significantly more. Finally, the insignificant extra-solution activity of “training a first model with the first set of training data” and “wherein the first model is trained” is well-understood, routine, and conventional. MPEP 2106.05(d) notes that “[a] factual determination is required to support conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F/3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). Munro et al. (US 20160162456 A1), Para. [0163], “Conventional machine learning techniques produce models which attempt to closely match their training data. For example, in a set of documents about “Bill Clinton” that each have associated annotations imputing “positive” or “negative” sentiment, a small subset of such documents may be found to also discuss “Kenneth Starr,” with an overwhelming percentage of this subset imputed as conveying “negative” sentiment. In such a case, a conventional model training process may learn to interpret “Kenneth Starr” as strongly conveying “negative” sentiment, although this learned interpretation is an artifact of limited training examples rather than an actual conveyance of “negative” sentiment; such a case is known to those with skill in the art as an example of “over-fitting”” teaches a model training process as being conventional. The claim is not patentable.
Regarding claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 5 is directed to a computer implemented method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a computer implemented method for intelligent generation and organization of user manuals. Each of the following limitation(s):    
… to identify the set of windows 

as drafted, claim 5 is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses … to identify the set of windows (corresponds to evaluation). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “by a processor”, “by the first model in association with the program”, “by the first model”, and “computer-implemented”, as drafted, amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Further, the limitations of “receiving… a first set of training data into a first neural network” and “outputting the user manual”, as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the additional element of “training a first model with the first set of training data” and “wherein the first model is trained” as drafted, is reciting insignificant extra-solution activity because it is nominally or tangentially related to the claimed invention and does not integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) amounts to no more than mere instructions to apply the exception. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “receiving… a first set of training data into a first neural network” is considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Therefore, these additional elements do not amount to significantly more. The insignificant extra-solution activity of “outputting the user manual” is considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Presenting offers and gathering statistics”. Therefore, these additional elements do not amount to significantly more. Finally, the insignificant extra-solution activity of “training a first model with the first set of training data” and “wherein the first model is trained” is well-understood, routine, and conventional. MPEP 2106.05(d) notes that “[a] factual determination is required to support conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F/3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). Munro et al. (US 20160162456 A1), Para. [0163], “Conventional machine learning techniques produce models which attempt to closely match their training data. For example, in a set of documents about “Bill Clinton” that each have associated annotations imputing “positive” or “negative” sentiment, a small subset of such documents may be found to also discuss “Kenneth Starr,” with an overwhelming percentage of this subset imputed as conveying “negative” sentiment. In such a case, a conventional model training process may learn to interpret “Kenneth Starr” as strongly conveying “negative” sentiment, although this learned interpretation is an artifact of limited training examples rather than an actual conveyance of “negative” sentiment; such a case is known to those with skill in the art as an example of “over-fitting”” teaches a model training process as being conventional. The claim is not patentable.
Regarding claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 6 is directed to a computer implemented method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a computer implemented method for intelligent generation and organization of user manuals. Each of the following limitation(s):    
… to calculate the level score for the first operation of the first task 

as drafted, claim 6 is a process that, under its broadest reasonable interpretation, covers mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses… to calculate the level score for the first operation of the first task (corresponds to mathematical calculation). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “by a processor”, “by the first model in association with the program”, “by the first model”, and “computer-implemented”, as drafted, amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Further, the limitations of “receiving… a first set of training data into a first neural network” and “outputting the user manual”, as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the additional element of “training a first model with the first set of training data” and “wherein the first model is trained” as drafted, is reciting insignificant extra-solution activity because it is nominally or tangentially related to the claimed invention and does not integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) amounts to no more than mere instructions to apply the exception. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “receiving… a first set of training data into a first neural network” is considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Therefore, these additional elements do not amount to significantly more. The insignificant extra-solution activity of “outputting the user manual” is considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Presenting offers and gathering statistics”. Therefore, these additional elements do not amount to significantly more. Finally, the insignificant extra-solution activity of “training a first model with the first set of training data” and “wherein the first model is trained” is well-understood, routine, and conventional. MPEP 2106.05(d) notes that “[a] factual determination is required to support conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F/3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). Munro et al. (US 20160162456 A1), Para. [0163], “Conventional machine learning techniques produce models which attempt to closely match their training data. For example, in a set of documents about “Bill Clinton” that each have associated annotations imputing “positive” or “negative” sentiment, a small subset of such documents may be found to also discuss “Kenneth Starr,” with an overwhelming percentage of this subset imputed as conveying “negative” sentiment. In such a case, a conventional model training process may learn to interpret “Kenneth Starr” as strongly conveying “negative” sentiment, although this learned interpretation is an artifact of limited training examples rather than an actual conveyance of “negative” sentiment; such a case is known to those with skill in the art as an example of “over-fitting”” teaches a model training process as being conventional. The claim is not patentable.
Regarding claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 7 is directed to a computer implemented method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a computer implemented method for intelligent generation and organization of user manuals. Each of the following limitation(s):    
removing… one or more tasks from the plurality of tasks 

as drafted, claim 7 is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses selecting a program for which to generate a user manual (corresponds to evaluation and judgement). Further, the claim encompasses removing… one or more tasks from the plurality of tasks (corresponds to evaluation). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “by a processor”, “by the first model in association with the program”, “by the first model”, “from the user manual”, and “computer-implemented”, as drafted, amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Further, the limitations of “receiving… a first set of training data into a first neural network” and “outputting the user manual”, as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the additional element of “training a first model with the first set of training data” as drafted, is reciting insignificant extra-solution activity because it is nominally or tangentially related to the claimed invention and does not integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) amounts to no more than mere instructions to apply the exception. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “receiving… a first set of training data into a first neural network” is considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Therefore, these additional elements do not amount to significantly more. The insignificant extra-solution activity of “outputting the user manual” is considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Presenting offers and gathering statistics”. Therefore, these additional elements do not amount to significantly more. Finally, the insignificant extra-solution activity of “training a first model with the first set of training data” is well-understood, routine, and conventional. MPEP 2106.05(d) notes that “[a] factual determination is required to support conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F/3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). Munro et al. (US 20160162456 A1), Para. [0163], “Conventional machine learning techniques produce models which attempt to closely match their training data. For example, in a set of documents about “Bill Clinton” that each have associated annotations imputing “positive” or “negative” sentiment, a small subset of such documents may be found to also discuss “Kenneth Starr,” with an overwhelming percentage of this subset imputed as conveying “negative” sentiment. In such a case, a conventional model training process may learn to interpret “Kenneth Starr” as strongly conveying “negative” sentiment, although this learned interpretation is an artifact of limited training examples rather than an actual conveyance of “negative” sentiment; such a case is known to those with skill in the art as an example of “over-fitting”” teaches a model training process as being conventional. The claim is not patentable.
Regarding claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 8 is directed to a computer implemented method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a computer implemented method for intelligent generation and organization of user manuals. Each of the following limitation(s):    
wherein the first task further comprises a screenshot of the first window 

as drafted, claim 8 is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) and mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the first task further comprises a screenshot of the first window (corresponds to observation and judgement). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “by a processor”, “by the first model in association with the program”, “by the first model”, and “computer-implemented”, as drafted, amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Further, the limitations of “receiving… a first set of training data into a first neural network” and “outputting the user manual”, as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the additional element of “training a first model with the first set of training data” as drafted, is reciting insignificant extra-solution activity because it is nominally or tangentially related to the claimed invention and does not integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) amounts to no more than mere instructions to apply the exception. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “receiving… a first set of training data into a first neural network” is considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Therefore, these additional elements do not amount to significantly more. The insignificant extra-solution activity of “outputting the user manual” is considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Presenting offers and gathering statistics”. Therefore, these additional elements do not amount to significantly more. Finally, the insignificant extra-solution activity of “training a first model with the first set of training data” is well-understood, routine, and conventional. MPEP 2106.05(d) notes that “[a] factual determination is required to support conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F/3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). Munro et al. (US 20160162456 A1), Para. [0163], “Conventional machine learning techniques produce models which attempt to closely match their training data. For example, in a set of documents about “Bill Clinton” that each have associated annotations imputing “positive” or “negative” sentiment, a small subset of such documents may be found to also discuss “Kenneth Starr,” with an overwhelming percentage of this subset imputed as conveying “negative” sentiment. In such a case, a conventional model training process may learn to interpret “Kenneth Starr” as strongly conveying “negative” sentiment, although this learned interpretation is an artifact of limited training examples rather than an actual conveyance of “negative” sentiment; such a case is known to those with skill in the art as an example of “over-fitting”” teaches a model training process as being conventional. The claim is not patentable.
Regarding claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 9 is directed to a computer implemented method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a computer implemented method for intelligent generation and organization of user manuals. Each of the following limitation(s):    
wherein the first operation is selected from the group consisting of: 

as drafted, claim 9 is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) and mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the first operation is selected from the group consisting of (corresponds to evaluation and judgement). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “by a processor”, “by the first model in association with the program”, “by the first model”, and “computer-implemented”, as drafted, amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Further, the limitations of “receiving… a first set of training data into a first neural network” and “outputting the user manual”, as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Moreover, the additional element(s) of “clicking a button, inputting text, selecting a radiobox, selecting a checkbox, selecting an option in a combobox, opening a menu, and selecting a menu item”, which can be considered as “generally linking the use of judicial exception to a particular technological environment or field of use”, namely a GUI environment. See MPEP 2106.05(h). Further, the additional element of “training a first model with the first set of training data” as drafted, is reciting insignificant extra-solution activity because it is nominally or tangentially related to the claimed invention and does not integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) amounts to no more than mere instructions to apply the exception. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “receiving… a first set of training data into a first neural network” is considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Therefore, these additional elements do not amount to significantly more. The insignificant extra-solution activity of “outputting the user manual” is considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Presenting offers and gathering statistics”. Therefore, these additional elements do not amount to significantly more. Moreover, the additional element(s) of “clicking a button, inputting text, selecting a radiobox, selecting a checkbox, selecting an option in a combobox, opening a menu, and selecting a menu item”, which can be considered as “generally linking the use of judicial exception to a particular technological environment or field of use”. See MPEP 2106.05(h). Finally, the insignificant extra-solution activity of “training a first model with the first set of training data” is well-understood, routine, and conventional. MPEP 2106.05(d) notes that “[a] factual determination is required to support conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F/3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). Munro et al. (US 20160162456 A1), Para. [0163], “Conventional machine learning techniques produce models which attempt to closely match their training data. For example, in a set of documents about “Bill Clinton” that each have associated annotations imputing “positive” or “negative” sentiment, a small subset of such documents may be found to also discuss “Kenneth Starr,” with an overwhelming percentage of this subset imputed as conveying “negative” sentiment. In such a case, a conventional model training process may learn to interpret “Kenneth Starr” as strongly conveying “negative” sentiment, although this learned interpretation is an artifact of limited training examples rather than an actual conveyance of “negative” sentiment; such a case is known to those with skill in the art as an example of “over-fitting”” teaches a model training process as being conventional. The claim is not patentable.
Regarding claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 10 is directed to a computer implemented method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a computer implemented method for intelligent generation and organization of user manuals. Each of the following limitation(s):    
wherein the first window is selected from the group consisting of: 

as drafted, claim 10 is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) and mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the first window is selected from the group consisting of (corresponds to evaluation and judgement). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “by a processor”, “by the first model in association with the program”, “by the first model”, and “computer-implemented”, as drafted, amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Further, the limitations of “receiving… a first set of training data into a first neural network” and “outputting the user manual”, as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Moreover, the additional element(s) of “login, settings, user profile, reporting, save file, open file, and access request”, which can be considered as “generally linking the use of judicial exception to a particular technological environment or field of use”, namely a computer environment. See MPEP 2106.05(h). Further, the additional element of “training a first model with the first set of training data” as drafted, is reciting insignificant extra-solution activity because it is nominally or tangentially related to the claimed invention and does not integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) amounts to no more than mere instructions to apply the exception. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “receiving… a first set of training data into a first neural network” is considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Therefore, these additional elements do not amount to significantly more. The insignificant extra-solution activity of “outputting the user manual” is considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Presenting offers and gathering statistics”. Therefore, these additional elements do not amount to significantly more. Moreover, the additional element(s) of “login, settings, user profile, reporting, save file, open file, and access request”, which can be considered as “generally linking the use of judicial exception to a particular technological environment or field of use”. See MPEP 2106.05(h). Finally, the insignificant extra-solution activity of “training a first model with the first set of training data” is well-understood, routine, and conventional. MPEP 2106.05(d) notes that “[a] factual determination is required to support conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F/3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). Munro et al. (US 20160162456 A1), Para. [0163], “Conventional machine learning techniques produce models which attempt to closely match their training data. For example, in a set of documents about “Bill Clinton” that each have associated annotations imputing “positive” or “negative” sentiment, a small subset of such documents may be found to also discuss “Kenneth Starr,” with an overwhelming percentage of this subset imputed as conveying “negative” sentiment. In such a case, a conventional model training process may learn to interpret “Kenneth Starr” as strongly conveying “negative” sentiment, although this learned interpretation is an artifact of limited training examples rather than an actual conveyance of “negative” sentiment; such a case is known to those with skill in the art as an example of “over-fitting”” teaches a model training process as being conventional. The claim is not patentable.
Regarding claim 11,
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 11 is directed to a system, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a system for intelligent generation and organization of user manuals. Each of the following limitation(s):     
selecting a program for which to generate a user manual; 
determining… a set of operations and a set of windows, wherein the set of operations and the set of windows are functions of the program; 
generating… a plurality of tasks, wherein a first task includes a first operation from the set of operations, the first operation being performed on a first window from the set of windows; 
determining… an order to organize the plurality of tasks; 
calculating… a level score for the first operation of the first window for the first task;  P201808094US01Page 35 of 39
assembling the user manual, wherein the user manual comprises the plurality of tasks in the order and the first operation of the first task is at a level based on the level score; and 

as drafted, claim 11 is a machine that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) and mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses selecting a program for which to generate a user manual (corresponds to evaluation and judgement). Further, the claim encompasses determining… a set of operations and a set of windows, wherein the set of operations and the set of windows are functions of the program (corresponds to evaluation). Further, the claim encompasses generating… a plurality of tasks, wherein a first task includes a first operation from the set of operations, the first operation being performed on a first window from the set of windows (corresponds to evaluation and judgement). Further, the claim encompasses determining… an order to organize the plurality of tasks (corresponds to evaluation). Further, the claim encompasses calculating… a level score for the first operation of the first window for the first task (corresponds to mathematical calculation). Further, the claim encompasses assembling the user manual, wherein the user manual comprises the plurality of tasks in the order and the first operation of the first task is at a level based on the level score (corresponds to evaluation and judgement). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “by a processor”, “by the first model in association with the program”, and “by the first model”, as drafted, amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Further, the limitations of “receiving… a first set of training data into a first neural network” and “outputting the user manual”, as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the additional element of “training a first model with the first set of training data” as drafted, is reciting insignificant extra-solution activity because it is nominally or tangentially related to the claimed invention and does not integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) amounts to no more than mere instructions to apply the exception. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “receiving… a first set of training data into a first neural network” is considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Therefore, these additional elements do not amount to significantly more. The insignificant extra-solution activity of “outputting the user manual” is considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Presenting offers and gathering statistics”. Therefore, these additional elements do not amount to significantly more. Finally, the insignificant extra-solution activity of “training a first model with the first set of training data” is well-understood, routine, and conventional. MPEP 2106.05(d) notes that “[a] factual determination is required to support conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F/3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). Munro et al. (US 20160162456 A1), Para. [0163], “Conventional machine learning techniques produce models which attempt to closely match their training data. For example, in a set of documents about “Bill Clinton” that each have associated annotations imputing “positive” or “negative” sentiment, a small subset of such documents may be found to also discuss “Kenneth Starr,” with an overwhelming percentage of this subset imputed as conveying “negative” sentiment. In such a case, a conventional model training process may learn to interpret “Kenneth Starr” as strongly conveying “negative” sentiment, although this learned interpretation is an artifact of limited training examples rather than an actual conveyance of “negative” sentiment; such a case is known to those with skill in the art as an example of “over-fitting”” teaches a model training process as being conventional. The claim is not patentable.
Regarding claim 12,
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 12 is directed to a system, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a system for intelligent generation and organization of user manuals. Each of the following limitation(s):    
… to identify the set of operations in the program
… to identify the set of windows 

as drafted, claim 12 is a machine that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses… to identify the set of operations in the program. Further, the claim encompasses… to identify the set of windows (corresponds to evaluation). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “by a processor”, “by the first model in association with the program”, “by the first model”, and “the program instructions are further configured to cause the processor to perform operations further comprising”, as drafted, amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Further, the limitations of “receiving… a first set of training data into a first neural network” and “outputting the user manual”, as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the additional element of “training a first model with the first set of training data”, “wherein the first model is trained”, and “training a second model, wherein the second model is trained by a second set of training data, wherein the second model is trained” as drafted, is reciting insignificant extra-solution activity because it is nominally or tangentially related to the claimed invention and does not integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) amounts to no more than mere instructions to apply the exception. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “receiving… a first set of training data into a first neural network” is considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Therefore, these additional elements do not amount to significantly more. The insignificant extra-solution activity of “outputting the user manual” is considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Presenting offers and gathering statistics”. Therefore, these additional elements do not amount to significantly more. Finally, the insignificant extra-solution activity of “training a first model with the first set of training data”, “wherein the first model is trained”, and “training a second model, wherein the second model is trained by a second set of training data, wherein the second model is trained” is well-understood, routine, and conventional. MPEP 2106.05(d) notes that “[a] factual determination is required to support conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F/3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). Munro et al. (US 20160162456 A1), Para. [0163], “Conventional machine learning techniques produce models which attempt to closely match their training data. For example, in a set of documents about “Bill Clinton” that each have associated annotations imputing “positive” or “negative” sentiment, a small subset of such documents may be found to also discuss “Kenneth Starr,” with an overwhelming percentage of this subset imputed as conveying “negative” sentiment. In such a case, a conventional model training process may learn to interpret “Kenneth Starr” as strongly conveying “negative” sentiment, although this learned interpretation is an artifact of limited training examples rather than an actual conveyance of “negative” sentiment; such a case is known to those with skill in the art as an example of “over-fitting”” teaches a model training process as being conventional. The claim is not patentable.
Regarding claim 13,
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 13 is directed to a system, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a system for intelligent generation and organization of user manuals. Each of the following limitation(s):    
… to determine the order for the plurality of tasks and 
to calculate the level score for the first operation 

as drafted, claim 13 is a machine that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) and mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses … to determine the order for the plurality of tasks (corresponds to evaluation). Further, the claim encompasses to calculate the level score for the first operation (mathematical calculations). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “by a processor”, “by the first model in association with the program”, “by the first model”, and “the program instructions are further configured to cause the processor to perform operations further comprising”, as drafted, amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Further, the limitations of “receiving… a first set of training data into a first neural network” and “outputting the user manual”, as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the additional element of “training a first model with the first set of training data”, “wherein the first model is trained”, “training a second model, wherein the second model is trained by a second set of training data, wherein the second model is trained”, and “training a third model, wherein the third model is trained by a third set of training data, wherein the third model is trained” as drafted, is reciting insignificant extra-solution activity because it is nominally or tangentially related to the claimed invention and does not integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) amounts to no more than mere instructions to apply the exception. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “receiving… a first set of training data into a first neural network” is considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Therefore, these additional elements do not amount to significantly more. The insignificant extra-solution activity of “outputting the user manual” is considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Presenting offers and gathering statistics”. Therefore, these additional elements do not amount to significantly more. Finally, the insignificant extra-solution activity of “training a first model with the first set of training data”, “wherein the first model is trained”, “training a second model, wherein the second model is trained by a second set of training data, wherein the second model is trained”, and “training a third model, wherein the third model is trained by a third set of training data, wherein the third model is trained” is well-understood, routine, and conventional. MPEP 2106.05(d) notes that “[a] factual determination is required to support conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F/3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). Munro et al. (US 20160162456 A1), Para. [0163], “Conventional machine learning techniques produce models which attempt to closely match their training data. For example, in a set of documents about “Bill Clinton” that each have associated annotations imputing “positive” or “negative” sentiment, a small subset of such documents may be found to also discuss “Kenneth Starr,” with an overwhelming percentage of this subset imputed as conveying “negative” sentiment. In such a case, a conventional model training process may learn to interpret “Kenneth Starr” as strongly conveying “negative” sentiment, although this learned interpretation is an artifact of limited training examples rather than an actual conveyance of “negative” sentiment; such a case is known to those with skill in the art as an example of “over-fitting”” teaches a model training process as being conventional. The claim is not patentable.
Regarding claim 14,
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 14 is directed to a system, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a system for intelligent generation and organization of user manuals. Each of the following limitation(s):    
… to calculate the level score for the first operation of the first task 

as drafted, claim 14 is a machine that, under its broadest reasonable interpretation, covers mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses… to calculate the level score for the first operation of the first task (corresponds to mathematical calculation). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “by a processor”, “by the first model in association with the program”, and “by the first model”, as drafted, amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Further, the limitations of “receiving… a first set of training data into a first neural network” and “outputting the user manual”, as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the additional element of “training a first model with the first set of training data” and “wherein the first model is trained” as drafted, is reciting insignificant extra-solution activity because it is nominally or tangentially related to the claimed invention and does not integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) amounts to no more than mere instructions to apply the exception. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “receiving… a first set of training data into a first neural network” is considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Therefore, these additional elements do not amount to significantly more. The insignificant extra-solution activity of “outputting the user manual” is considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Presenting offers and gathering statistics”. Therefore, these additional elements do not amount to significantly more. Finally, the insignificant extra-solution activity of “training a first model with the first set of training data” and “wherein the first model is trained” is well-understood, routine, and conventional. MPEP 2106.05(d) notes that “[a] factual determination is required to support conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F/3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). Munro et al. (US 20160162456 A1), Para. [0163], “Conventional machine learning techniques produce models which attempt to closely match their training data. For example, in a set of documents about “Bill Clinton” that each have associated annotations imputing “positive” or “negative” sentiment, a small subset of such documents may be found to also discuss “Kenneth Starr,” with an overwhelming percentage of this subset imputed as conveying “negative” sentiment. In such a case, a conventional model training process may learn to interpret “Kenneth Starr” as strongly conveying “negative” sentiment, although this learned interpretation is an artifact of limited training examples rather than an actual conveyance of “negative” sentiment; such a case is known to those with skill in the art as an example of “over-fitting”” teaches a model training process as being conventional. The claim is not patentable.
Regarding claim 15,
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 15 is directed to a system, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a system for intelligent generation and organization of user manuals. Each of the following limitation(s):    
removing… one or more tasks from the plurality of tasks 

as drafted, claim 15 is a machine that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses selecting a program for which to generate a user manual (corresponds to evaluation and judgement). Further, the claim encompasses removing… one or more tasks from the plurality of tasks (corresponds to evaluation). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “by a processor”, “by the first model in association with the program”, “by the first model”, “from the user manual”, and “the program instructions are further configured to cause the processor to perform operations further comprising”, as drafted, amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Further, the limitations of “receiving… a first set of training data into a first neural network” and “outputting the user manual”, as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the additional element of “training a first model with the first set of training data” as drafted, is reciting insignificant extra-solution activity because it is nominally or tangentially related to the claimed invention and does not integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) amounts to no more than mere instructions to apply the exception. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “receiving… a first set of training data into a first neural network” is considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Therefore, these additional elements do not amount to significantly more. The insignificant extra-solution activity of “outputting the user manual” is considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Presenting offers and gathering statistics”. Therefore, these additional elements do not amount to significantly more. Finally, the insignificant extra-solution activity of “training a first model with the first set of training data” is well-understood, routine, and conventional. MPEP 2106.05(d) notes that “[a] factual determination is required to support conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F/3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). Munro et al. (US 20160162456 A1), Para. [0163], “Conventional machine learning techniques produce models which attempt to closely match their training data. For example, in a set of documents about “Bill Clinton” that each have associated annotations imputing “positive” or “negative” sentiment, a small subset of such documents may be found to also discuss “Kenneth Starr,” with an overwhelming percentage of this subset imputed as conveying “negative” sentiment. In such a case, a conventional model training process may learn to interpret “Kenneth Starr” as strongly conveying “negative” sentiment, although this learned interpretation is an artifact of limited training examples rather than an actual conveyance of “negative” sentiment; such a case is known to those with skill in the art as an example of “over-fitting”” teaches a model training process as being conventional. The claim is not patentable.
Regarding claim 16,
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 16 is directed to a computer program product, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a computer program product for intelligent generation and organization of user manuals. Each of the following limitation(s):    
selecting a program for which to generate a user manual; 
determining… a set of operations and a set of windows, wherein the set of operations and the set of windows are functions of the program; 
generating… a plurality of tasks, wherein a first task includes a first operation from the set of operations, the first operation being performed on a first window from the set of windows; 
determining… an order to organize the plurality of tasks; 
calculating… a level score for the first operation of the first window for the first task; 
assembling the user manual, wherein the user manual comprises the plurality of tasks in the order and the first operation of the first task is at a level based on the level score; and 

as drafted, claim 16 is a manufacture that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) and mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses selecting a program for which to generate a user manual (corresponds to evaluation and judgement). Further, the claim encompasses determining… a set of operations and a set of windows, wherein the set of operations and the set of windows are functions of the program (corresponds to evaluation). Further, the claim encompasses generating… a plurality of tasks, wherein a first task includes a first operation from the set of operations, the first operation being performed on a first window from the set of windows (corresponds to evaluation and judgement). Further, the claim encompasses determining… an order to organize the plurality of tasks (corresponds to evaluation). Further, the claim encompasses calculating… a level score for the first operation of the first window for the first task (corresponds to mathematical calculation). Further, the claim encompasses assembling the user manual, wherein the user manual comprises the plurality of tasks in the order and the first operation of the first task is at a level based on the level score (corresponds to evaluation and judgement). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “by a processor”, “by the first model in association with the program”, “by the first model”, and “the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing unit to cause the processing unit to perform a method comprising”, as drafted, amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Further, the limitations of “receiving… a first set of training data into a first neural network” and “outputting the user manual”, as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the additional element of “training a first model with the first set of training data” as drafted, is reciting insignificant extra-solution activity because it is nominally or tangentially related to the claimed invention and does not integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) amounts to no more than mere instructions to apply the exception. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “receiving… a first set of training data into a first neural network” is considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Therefore, these additional elements do not amount to significantly more. The insignificant extra-solution activity of “outputting the user manual” is considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Presenting offers and gathering statistics”. Therefore, these additional elements do not amount to significantly more. Finally, the insignificant extra-solution activity of “training a first model with the first set of training data” is well-understood, routine, and conventional. MPEP 2106.05(d) notes that “[a] factual determination is required to support conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F/3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). Munro et al. (US 20160162456 A1), Para. [0163], “Conventional machine learning techniques produce models which attempt to closely match their training data. For example, in a set of documents about “Bill Clinton” that each have associated annotations imputing “positive” or “negative” sentiment, a small subset of such documents may be found to also discuss “Kenneth Starr,” with an overwhelming percentage of this subset imputed as conveying “negative” sentiment. In such a case, a conventional model training process may learn to interpret “Kenneth Starr” as strongly conveying “negative” sentiment, although this learned interpretation is an artifact of limited training examples rather than an actual conveyance of “negative” sentiment; such a case is known to those with skill in the art as an example of “over-fitting”” teaches a model training process as being conventional. The claim is not patentable.
Regarding claim 17,
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 17 is directed to a computer program product, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a computer program product for intelligent generation and organization of user manuals. Each of the following limitation(s):    
… to identify the set of operations in the program
… to identify the set of windows 

as drafted, claim 17 is a manufacture that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses… to identify the set of operations in the program. Further, the claim encompasses… to identify the set of windows (corresponds to evaluation). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “by a processor”, “by the first model in association with the program”, “by the first model”, and “the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing unit to cause the processing unit to perform a method comprising”, as drafted, amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Further, the limitations of “receiving… a first set of training data into a first neural network” and “outputting the user manual”, as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the additional element of “training a first model with the first set of training data”, “wherein the first model is trained”, and “training a second model, wherein the second model is trained by a second set of training data, wherein the second model is trained” as drafted, is reciting insignificant extra-solution activity because it is nominally or tangentially related to the claimed invention and does not integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) amounts to no more than mere instructions to apply the exception. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “receiving… a first set of training data into a first neural network” is considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Therefore, these additional elements do not amount to significantly more. The insignificant extra-solution activity of “outputting the user manual” is considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Presenting offers and gathering statistics”. Therefore, these additional elements do not amount to significantly more. Finally, the insignificant extra-solution activity of “training a first model with the first set of training data”, “wherein the first model is trained”, and “training a second model, wherein the second model is trained by a second set of training data, wherein the second model is trained” is well-understood, routine, and conventional. MPEP 2106.05(d) notes that “[a] factual determination is required to support conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F/3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). Munro et al. (US 20160162456 A1), Para. [0163], “Conventional machine learning techniques produce models which attempt to closely match their training data. For example, in a set of documents about “Bill Clinton” that each have associated annotations imputing “positive” or “negative” sentiment, a small subset of such documents may be found to also discuss “Kenneth Starr,” with an overwhelming percentage of this subset imputed as conveying “negative” sentiment. In such a case, a conventional model training process may learn to interpret “Kenneth Starr” as strongly conveying “negative” sentiment, although this learned interpretation is an artifact of limited training examples rather than an actual conveyance of “negative” sentiment; such a case is known to those with skill in the art as an example of “over-fitting”” teaches a model training process as being conventional. The claim is not patentable.
Regarding claim 18,
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 18 is directed to a computer program product, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a computer program product for intelligent generation and organization of user manuals. Each of the following limitation(s):    
… to determine the order for the plurality of tasks and 
to calculate the level score for the first operation 

as drafted, claim 18 is a manufacture that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) and mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses … to determine the order for the plurality of tasks (corresponds to evaluation). Further, the claim encompasses to calculate the level score for the first operation (mathematical calculations). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “by a processor”, “by the first model in association with the program”, “by the first model”, “the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing unit to cause the processing unit to perform a method comprising”, and “wherein the program instructions are further configured to cause the processing unit to perform the method further comprising”, as drafted, amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Further, the limitations of “receiving… a first set of training data into a first neural network” and “outputting the user manual”, as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the additional element of “training a first model with the first set of training data”, “wherein the first model is trained”, “training a second model, wherein the second model is trained by a second set of training data, wherein the second model is trained”, and “training a third model, wherein the third model is trained by a third set of training data, wherein the third model is trained” as drafted, is reciting insignificant extra-solution activity because it is nominally or tangentially related to the claimed invention and does not integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) amounts to no more than mere instructions to apply the exception. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “receiving… a first set of training data into a first neural network” is considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Therefore, these additional elements do not amount to significantly more. The insignificant extra-solution activity of “outputting the user manual” is considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Presenting offers and gathering statistics”. Therefore, these additional elements do not amount to significantly more. Finally, the insignificant extra-solution activity of “training a first model with the first set of training data”, “wherein the first model is trained”, “training a second model, wherein the second model is trained by a second set of training data, wherein the second model is trained”, and “training a third model, wherein the third model is trained by a third set of training data, wherein the third model is trained” is well-understood, routine, and conventional. MPEP 2106.05(d) notes that “[a] factual determination is required to support conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F/3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). Munro et al. (US 20160162456 A1), Para. [0163], “Conventional machine learning techniques produce models which attempt to closely match their training data. For example, in a set of documents about “Bill Clinton” that each have associated annotations imputing “positive” or “negative” sentiment, a small subset of such documents may be found to also discuss “Kenneth Starr,” with an overwhelming percentage of this subset imputed as conveying “negative” sentiment. In such a case, a conventional model training process may learn to interpret “Kenneth Starr” as strongly conveying “negative” sentiment, although this learned interpretation is an artifact of limited training examples rather than an actual conveyance of “negative” sentiment; such a case is known to those with skill in the art as an example of “over-fitting”” teaches a model training process as being conventional. The claim is not patentable.
Regarding claim 19,
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 19 is directed to a computer program product, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a computer program product for intelligent generation and organization of user manuals. Each of the following limitation(s):    
… to calculate the level score for the first operation of the first task 

as drafted, claim 19 is a manufacture that, under its broadest reasonable interpretation, covers mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses… to calculate the level score for the first operation of the first task (corresponds to mathematical calculation). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “by a processor”, “by the first model in association with the program”, “by the first model”, and “the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing unit to cause the processing unit to perform a method comprising”, as drafted, amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Further, the limitations of “receiving… a first set of training data into a first neural network” and “outputting the user manual”, as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the additional element of “training a first model with the first set of training data” and “wherein the first model is trained” as drafted, is reciting insignificant extra-solution activity because it is nominally or tangentially related to the claimed invention and does not integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) amounts to no more than mere instructions to apply the exception. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “receiving… a first set of training data into a first neural network” is considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Therefore, these additional elements do not amount to significantly more. The insignificant extra-solution activity of “outputting the user manual” is considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Presenting offers and gathering statistics”. Therefore, these additional elements do not amount to significantly more. Finally, the insignificant extra-solution activity of “training a first model with the first set of training data” and “wherein the first model is trained” is well-understood, routine, and conventional. MPEP 2106.05(d) notes that “[a] factual determination is required to support conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F/3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). Munro et al. (US 20160162456 A1), Para. [0163], “Conventional machine learning techniques produce models which attempt to closely match their training data. For example, in a set of documents about “Bill Clinton” that each have associated annotations imputing “positive” or “negative” sentiment, a small subset of such documents may be found to also discuss “Kenneth Starr,” with an overwhelming percentage of this subset imputed as conveying “negative” sentiment. In such a case, a conventional model training process may learn to interpret “Kenneth Starr” as strongly conveying “negative” sentiment, although this learned interpretation is an artifact of limited training examples rather than an actual conveyance of “negative” sentiment; such a case is known to those with skill in the art as an example of “over-fitting”” teaches a model training process as being conventional. The claim is not patentable.
Regarding claim 20,
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 20 is directed to a computer program product, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a computer program product for intelligent generation and organization of user manuals. Each of the following limitation(s):    
removing… one or more tasks from the plurality of tasks 

as drafted, claim 20 is a manufacture that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses selecting a program for which to generate a user manual (corresponds to evaluation and judgement). Further, the claim encompasses removing… one or more tasks from the plurality of tasks (corresponds to evaluation). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “by a processor”, “by the first model in association with the program”, “by the first model”, “from the user manual”, and “the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing unit to cause the processing unit to perform a method comprising”, as drafted, amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Further, the limitations of “receiving… a first set of training data into a first neural network” and “outputting the user manual”, as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the additional element of “training a first model with the first set of training data” as drafted, is reciting insignificant extra-solution activity because it is nominally or tangentially related to the claimed invention and does not integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) amounts to no more than mere instructions to apply the exception. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “receiving… a first set of training data into a first neural network” is considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Therefore, these additional elements do not amount to significantly more. The insignificant extra-solution activity of “outputting the user manual” is considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Presenting offers and gathering statistics”. Therefore, these additional elements do not amount to significantly more. Finally, the insignificant extra-solution activity of “training a first model with the first set of training data” is well-understood, routine, and conventional. MPEP 2106.05(d) notes that “[a] factual determination is required to support conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F/3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). Munro et al. (US 20160162456 A1), Para. [0163], “Conventional machine learning techniques produce models which attempt to closely match their training data. For example, in a set of documents about “Bill Clinton” that each have associated annotations imputing “positive” or “negative” sentiment, a small subset of such documents may be found to also discuss “Kenneth Starr,” with an overwhelming percentage of this subset imputed as conveying “negative” sentiment. In such a case, a conventional model training process may learn to interpret “Kenneth Starr” as strongly conveying “negative” sentiment, although this learned interpretation is an artifact of limited training examples rather than an actual conveyance of “negative” sentiment; such a case is known to those with skill in the art as an example of “over-fitting”” teaches a model training process as being conventional. The claim is not patentable.

Response to Arguments
Applicant's arguments filed 09/14/2022 with respect to the 35 U.S.C. 101 rejection to claims 1-20 have been fully considered but they are not persuasive. Applicant asserts that “Under the § 101 rejection, the Office Action does not define a scope of the claims, other than stating, "claim 1 is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) and mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language." (Office Action Pg. 4). However, under the § 103 rejection, the Office Action explicitly correlates the "user manual" of the claims to a "user interface" in Almecija. The Office Action references Almecija 1 [0032] as teaching the preamble of claim 1 and then states "teaches a method for generating a tailored user interface (corresponds to a user manual)). (Office Action Pgs. 73-74). In making this correlation, the Office clearly considers the present claims as being directed to the generation of a tailored user interface, and not, as implied under the § 101 rejection, a mental process or a mathematical concept. Additionally, the Office Action defines the "level" of the claims to an "experience level" of a user on an application. It states that Almecija [0056] "teaches a user experience system (utilized for adapting the user interface) that organizes the tasks based on user experience level (corresponds to level score)." (Office Action Pg. 79).” (Remarks, pg. 8-9).
Examiner’s Response:
The Examiner has withdrawn the 103 rejection made in the previous Office Action, making this remark no longer plausible. The claimed invention remains to be directed to an abstract idea without significantly more.

Applicant asserts that “The independent claims are directed to "generating" and "outputting" a user manual with several additional specific limitations. Nothing in the independent claims is attempting to "claim the building blocks of human ingenuity" but rather have used that ingenuity to integrate any judicial exception in the claims into a practical application - namely, the practical application is the method to generate a user manual as claimed. Thus, the independent claims integrate any alleged abstract ideas into a practical application, and are patentable subject matter.” (Remarks, pg. 8-9).
Examiner’s Response:
The Examiner respectfully disagree. The limitation “generating… a plurality of tasks, wherein a first task includes a first operation from the set of operations, the first operation being performed on a first window from the set of windows” merely recites a mental process corresponding to evaluation and judgement with the recitation of additional element of “by the first model”, as drafted, amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Further, the limitation of “outputting the user manual”, as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Accordingly, the additional elements do integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry T Nguyen whose telephone number is (571)272-8860. The examiner can normally be reached Monday-Friday 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY TRONG NGUYEN/Examiner, Art Unit 2125         

/BRIAN M SMITH/Primary Examiner, Art Unit 2122